DETAILED ACTION
This action is in response to the application filed 23 May 2022, claiming benefit back to 25 October 2019.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation
This application is a continuation application of U.S. application no. 16/664,587 filed on 25 October 2019, now U.S. Patent 11,367,027 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison of the claims below, claim 1 of the ‘027 patent is narrower than claim 1 of the instant application, and would anticipate the instant claim.

U.S. 11,367,027
1. A computing device comprising: 
	a processor; and 
	a non-transitory, computer-readable medium operably coupled to the processor, the computer-readable medium having computer-readable instructions stored thereon that, when executed by the processor, cause the computing device to, 
	receive a call from an originating source, wherein the call comprises at least one task; 
	determine a connection for a task-integration for the at least one task, wherein the task-integration comprises a connector, wherein the connector is a proxy for communicating with one or more task-interaction providers external to the computing device; 
	connect to the task-integration through the determined connection; 
	send the at least one task, through the connected task-integration, to at least one task-interaction provider; receive a response from the at least one task-interaction provider, wherein the response comprises a response to the sent at least one task; 
	configure the response in accordance with the originating source; and deliver the configured response to the originating source.

Instant Application
1. A computing device comprising: 
	a processor; and 
	a non-transitory, computer-readable medium operably coupled to the processor, the computer-readable medium having computer-readable instructions stored thereon that, when executed by the processor, cause the computing device to, 
	receive 
	determine a connector for the at least one task, wherein the at least with one provider; 
	connect to the connector; 
	send the at least one task, through the determined and connected connector, to at least one task-interaction provider; 
	receive, based at least in part on the sending, a response from the at least one task-interaction provider
.



	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison of the claims above, claim 1 of the ‘027 patent contains the limitations found in claim 2 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison of the claims above, claim 1 of the ‘027 patent contains the limitations found in claim 3 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison of the claims above, claim 1 of the ‘027 patent contains the limitations found in claim 4 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘027 patent contains the limitations found in claim 5 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the ‘027 patent contains the limitations found in claim 6 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘027 patent contains the limitations found in claim 7 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.

	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. U.S. 11,367,027 (‘027 patent), using the same rationale as recited in respect to claim 1, above. 
	Claims 9, 10, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. U.S. 11,367,027 (‘027 patent), using the same rationale as recited in respect to claims 2 – 4 and 6, above. 
	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the ‘027 patent contains the limitations found in claim 12 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.
	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘027 patent contains the limitations found in claim 13 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.
	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘027 patent contains the limitations found in claim 14 of the instant application, and is still narrower than the instant claim, and would anticipate the instant claim.

	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. U.S. 11,367,027 (‘027 patent), using the same rationale as recited in respect to claim 1, above. 
	Claims 16, 17, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, and 19 of U.S. Patent No. U.S. 11,367,027 (‘027 patent), using the same rationale as recited in respect to claims 3, 4, 5, 6, and 7, above. 
	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. U.S. 11,367,027 (‘027 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim the only difference between claim 19 of the instant application and claim 2 of the ‘027 patent is that the ‘027 recites performing the limitation on a device which comprises a non-transitory, computer-readable medium having instructions stored thereon, while the instant claim only recites a non-transitory, computer-readable medium having instructions stored thereon performing the limitation.  Claim 2 is narrower than claim 19 of the instant application, and would anticipate the claim.  

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Van Briggle; Chris et al.	US 20190303779 A1 Digital worker management system
Agarwal; Arvind et al. US 20120095585 A1 System and method for workflow integration
Mayo; Mark G. et al. US 20110179162 A1 Managing workloads and hardware resources in a cloud 	resource
Agarwal; Arvind et al. US 20120096463 A1 System and method for integrated workflow scaling
Agarwal; Arvind et al. US 20140214478 A1 System and method for integrated workflow scaling 
Weinert, JR.; Scott Nielsen et al. US 20200004798 A1 Method and system for automating web processes utilizing an abstractable underlying platform layer
Ramarathinam; Aravind et al. US 20130339950 A1 Intermediary virtual machine task management

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683